DETAILED ACTION
	This office action is in response to the election filed March 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-16 and 25-31, in the reply filed on March 19, 2021 is acknowledged. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election of the species of Fig. 3A in the reply filed on March 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant submits that claims 1-16 and 25-31 read on the species of Fig. 3A (see page 1 of the Election filed March 19, 2021). However, claim 31 recites “wherein the antenna protection layer is screen deposited.” This limitation does not read on the species of Fig. 3A. Instead, Fig. 3A is drawn to an antenna protection layer that is deposited “using ink jet deposition by ink jet tool” (¶ [0037]). Alternately, Fig. 3B shows the antenna protection layer that is screen deposited (¶ [0039]). Accordingly, claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “less than +/- .0.2 µm.” This limitation, however, appears to be a typo since .0.2 is not a number. For the purpose of examination, the limitation in question will instead be interpreted as “less than +/- 0.2 µm.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 3 recites “wherein a thickness of the antenna protection layer is in a range of 2 µm to 100 µm with a uniformity to within +/- 0.5 µm.” However, Applicant’s specification does not provide support for this level of uniformity. Specifically, ¶ [0031] teaches that “that antenna protection layer is deposited with a thickness in the range of 2 µm to 100 µm and with a thickness variation of less than +/- 10%” (emphasis added), and ¶ [0032] teaches that a thickness control of +/- 10% or less can be achieved with screen deposition and ink jet deposition. However, there is no indication that applicant had possession of thicknesses up to 100 µm with a uniformity to within +/- 0.5 µm as this uniformity is much better than any described by methods in the specification. Accordingly, claim 3 does not comply with the written description requirement.  
Claims 11 and 26 recite similar limitations where the uniformity is recited as far less than +/- 10% of the high end of the thickness range. Accordingly, these claims also to not comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 25  and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites “having a predetermined thickness” in the sixth line of the claim. This limitation, however, renders the claim indefinite because it is unclear what, if any, boundaries the term “predetermined” is attempting to impart to the claim. Applicant’s specification states that “[a]s used herein, a predetermined thickness is a designed thickness for a layer” in paragraph [0021]. It is unclear what amount of “design” or “predetermination” needs go into the thickness in order to meet the limitation in question. For the purpose of examination, the limitation in question will instead be interpreted as “having a thickness.”
Claim 1 also recites having a thickness “within +/-10%.” However, the claim does not specify to what the thickness is within 10%. For the purpose of examination, the limitation in question will instead be interpreted as “with a uniformity within +/-10% of the thickness.”
Claim 25 recites similar limitations and, for the purpose of examination, will be interpreted in the same manner recited above.
Claim 25 also recites “second antenna conductors over a surface of the mold compound facing away from the redistribution layer; and an antenna protection layer covering the second antenna conductors.” This limitation, however, renders the claim indefinite. Applicant’s Fig. 7K shows that the second antenna conductors (762/764), which are covered by the antenna protection layer (716), are on the redistribution layer, not on “the mold compound facing away from the redistribution layer” as recited in claim 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites “wherein a thickness of the antenna protection layer is in a range of 2 µm to 100 µm with a uniformity to within +/- 0.5 µm.” However, this claim depends from claim 1 which recites “an antenna protection layer…having a predetermined thickness across the antenna side surface of the substrate within +/-10%.” The limitation of claim 3, wherein the antenna protection layer can be 2 µm with a uniformity to within +/- 0.5 µm does not further limit claim 1 since a uniformity of +/- 0.5 µm is greater than +/-10% of 2µm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 6,353,420).
Regarding claim 1, Chung discloses a wireless communication device (Figs. 5 and 6), comprising:
a substrate (20) having an antenna (30) on an antenna side surface (bottom surface in Fig. 6);
a semiconductor die (40) on a device side surface (top surface in Fig. 6) of the substrate (20), opposite the antenna side surface (bottom surface); and
an antenna protection layer (56) covering the antenna (30) and at least a portion of the antenna side surface (bottom surface) of the substrate (20) having a thickness across the antenna side surface (bottom surface) of the substrate (20).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the antenna protection layer is deposited using ink jet deposition. Nevertheless, this is a product by process limitation which does not add significant patentable weight to the claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the thickness of the antenna protection layer is in a range of 2 µm to 100 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness within the above range in order to keep the packages thin, and it has been held that where the general conditions of a claim (the antenna protection layer) are disclosed in the prior art, determining the optimum or workable ranges (thickness) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the thickness of the antenna protection layer is 2 and is uniform to within +/- 0.2 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness an uniformity within the above range in order to keep the packages thin and uniform, and it has been held that where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Chung discloses wherein the antenna protection layer (56) is one selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy (Col. 11, lines 13-17).
Regarding claim 6, Chung discloses the substrate (20) being a first substrate that is mounted to a second substrate (40).
Regarding claim 7, Chung discloses wherein the first substrate (20) is mounted to the second substrate (40) by solder balls (Col. 4, line 15) on the device side (top surface) of the first substrate (20).
Regarding claim 8, Chung discloses wherein the substrate (20) is one from a group consisting essentially of: a molded interconnect substrate; a pre-molded lead frame with lead frame conductors and mold compound in a preformed structure; a tape based substrate carrying conductors; and film-based substrate carrying conductors; a laminate substrate with multiple layers of conductors and insulator layers; and a printed circuit board substrate of ceramic, fiberglass, epoxy or resin (Col. 4, lines 31-34).
Regarding claim 9, Chung discloses wherein the semiconductor die (40) is a transceiver circuit coupled to the antenna (30) by filled vias and traces (50) on a multi-layer substrate (20).
Regarding claim 10, Chung discloses a wireless communication device (Figs. 5 and 6), comprising:
an antenna (30) coupled to a wireless communication circuit (40); and 

Chung, however, does not disclose wherein the thickness of the antenna protection layer is between 2 µm to 20 µm covering the antenna. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness within the above range in order to keep the packages thin, and it has been held that where the general conditions of a claim (the antenna protection layer) are disclosed in the prior art, determining the optimum or workable ranges (thickness) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the antenna protection layer is deposited using ink jet deposition. Nevertheless, this is a product by process limitation which does not add significant patentable weight to the claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Chung also does not disclose wherein a thickness of the antenna protection layer varies by less than +/- 0.2 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Chung discloses the antenna (30) over an antenna side surface (bottom surface in Fig. 6) of a substrate (20); and the substrate is selected from a group consisting essentially of: a molded interconnect substrate; a pre-molded lead frame with lead frame conductors and mold compound in a preformed structure; a tape based substrate carrying conductors; and film-based substrate carrying conductors; a laminate substrate with multiple layers of conductors and insulator layers; and a printed circuit board substrate of ceramic, fiberglass, epoxy or resin (Col. 4, lines 31-34).
Regarding claim 13, Chung discloses a transceiver semiconductor die (40) mounted on a non-antenna side surface (top surface in Fig. 6) of the substrate (20) that is opposite to the antenna side surface (bottom surface), the transceiver semiconductor die (40) electrically coupled to the antenna (30).
Regarding claim 14, Chung discloses wherein the substrate (20) is a first substrate and further comprising a second substrate (40), the first substrate (20) is mounted on the second substrate (40).
Regarding claim 15, Chung discloses wherein the first substrate (20) is mounted on the second substrate (40) with ball bonds (Col. 4, line 15).

Regarding claim 16, Chung discloses wherein the antenna protection layer (56) is one selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy (Col. 11, lines 13-17).
Regarding claim 25, Chung discloses a wireless communication device (Figs. 5 and 6), comprising:
a semiconductor die (40) having a circuit side on a device side surface (top surface in Fig. 6) of a redistribution layer (20/50);
mold compound (58) covering the semiconductor die on a non-circuit side and covering portions of the redistribution layer (20/50);
first antenna conductors (50) in the redistribution layer (20/50) coupled to the semiconductor die (40);
second antenna conductors (36/37/38) over a surface of the redistribution layer (20/50); and
an antenna protection layer (56) covering the second antenna conductors (36/37/38) having a thickness across the second antenna conductors (36/37/38).
Chung, however, does not specifically discloses wherein the antenna protection layer has a uniformity within +/-10% of the thickness. Nevertheless, Chung discloses that the antenna protection layer can be deposited by screening (Col. 11, lines 9-13), which is a same method used by the Applicant to achieve the desired uniformity (see ¶ [0032] of Applicant’s specification). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a uniformity within the above range since it would ensure uniformity in the packages, and it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the antenna protection layer is deposited using ink jet deposition. Nevertheless, this is a product by process limitation which does not add significant patentable weight to the claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Chung also does not disclose wherein the thickness of the antenna protection layer is in a range of 2 µm to 20 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness within the above range in order to keep the packages thin, and it has been held that where the general conditions of a claim (the antenna protection layer) are disclosed in the prior art, determining the optimum or workable ranges (thickness) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the thickness of the antenna protection layer is in a range of 2 µm to 100 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness within the above range in order to keep the packages thin, and it has been held that where the general conditions of a claim (the antenna protection layer) are disclosed in the prior art, determining the optimum or workable ranges (thickness) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Chung discloses the antenna protection layer (56). Chung, however, does not disclose wherein the thickness of the antenna protection layer is in a range of 2 µm to 35 µm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ensure the antenna protection layer of Chung has a thickness within the above range in order to keep the packages thin, and it has been held that where the general conditions of a claim (the antenna protection layer) are disclosed in the prior art, determining the optimum or workable ranges (thickness) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Chung discloses wherein the antenna protection layer (56) is selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy (Col. 11, lines 13-17).
Regarding claim 30, Chung discloses wherein the semiconductor die (40) is a transceiver circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Debray (US 2016/0036122) discloses an ink jet deposited antenna protection layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822